Case 5:18-cr-00258-EJD Document 559-10 Filed 11/20/20 Page 1 of 3




                 EXHIBIT I
       Case 5:18-cr-00258-EJD Document 559-10 Filed 11/20/20 Page 2 of 3



                                                 U.S. Department of Justice
                                                 United States Attorney
                                                 Northern District of California


                                               150 Almaden Boulevard, Suite 900         (408) 535-5061
                                               San Jose, California 95113          FAX: (408) 535-5066




                                                 October 28, 2020


VIA EMAIL

Lance Wade
Williams & Connolly LLP
725 12th Street, NW
Washington, DC 20005
lwade@wc.com


               Re:    United States v. Elizabeth Holmes and Ramesh Balwani
                      CR18-00258 EJD

Dear Mr. Wade:

       I write in further response to your letters discussing documents you contend to be covered
by an attorney-client privilege or joint defense privilege belonging to Holmes.

        Rather than answer the government’s requests that Holmes explain and substantiate her
privilege claims, your letters continue to make conclusory statements regarding the government’s
obligations. Be assured the government will respect the bounds of any valid privilege covering
discovery materials in this case. But Holmes has yet to provide the government with the
information necessary to establish her claims of privilege. In response to those claims, the
government requested on August 6, 2020 that Holmes identify the basic facts underlying her
privilege claims. Those facts include: the identities of attorneys who represented Holmes
individually; the nature of relevant legal engagements; the date ranges covered by those
engagements; whether Holmes paid for representation; and general information regarding the
existence of any retainer agreements or joint defense agreements. In that same letter, the
government requested that Holmes furnish a privilege log outlining her claims. We understand
that the government taint team AUSA made multiple similar requests for information regarding
Holmes’s relevant legal engagements. The taint team AUSA also repeatedly asked Holmes to
identify documents covered by any corresponding privilege. Although Holmes has reiterated her
broad assertions of privilege, the government still has not received the requested information
showing that those assertions are well-founded. And while your letter dated September 22, 2020
promised to provide a privilege log, the government has yet to receive any such log. The other
information provided in your September 22 letter fails to cure this deficiency. That letter states
that Boies Schiller represented Theranos and Holmes in “lawsuits” through 2016, but fails to
identify which, if any, of these engagements cover the documents in question. Even if BSF’s
representation of Theranos in certain lawsuits extended to Holmes personally, that would not
make all of Theranos’s communications with BSF subject to Holmes’s individual privilege.


                                                1
       Case 5:18-cr-00258-EJD Document 559-10 Filed 11/20/20 Page 3 of 3




        There appears to be no dispute that, as the party asserting a privilege, Holmes bears the
burden of establishing its existence. Holmes cannot meet that burden without providing the
basic facts described above for the documents she wishes to withhold. A court would
undoubtedly require the disclosure of that information were the parties to litigate this dispute.
There is no reason for Holmes to withhold these facts from the government if they truly support
Holmes’s claims and might help avoid litigation. Accordingly, the government is disappointed
by Holmes’s refusal to meet and confer in good faith on this topic. For the time being, the
government prosecution team is not sharing or making any investigative use of the documents
you have identified as being subject to Holmes’s claim of privilege. If Holmes wishes to stand
on her privilege claims, please produce the privilege log promised in your September 22 letter no
later than November 4, 2020. Please include along with that log any additional facts or
documentation Holmes would submit to the Court in order to establish the existence of the
claimed privilege.

        Moving to the other points raised in your correspondence, please find herewith pdf copies
of the documents you identified as having been “entirely withheld on privilege grounds” from
the government’s production, specifically: THPFM0001456346; THPFM0001456347;
THPFM0001456352; THPFM0001456354; and THPFM0001757628. We are providing these
copies for your convenience, but note that the government already produced these documents to
Defendants on October 19, 2018, and did not withhold them on privilege grounds as you claim.
Please inform us immediately if you did not receive the government’s original transmittal of this
discovery. Redacted versions of those documents appear elsewhere in the government’s
production, but as you know, the Assignee has informed us that Theranos is waiving privilege as
to those documents. 1

        As to your request for all correspondence with Assignee counsel regarding privilege
issues, the government is not obligated to produce such communications with counsel
representing a document custodian. Please provide authority supporting your assertion that those
materials are discoverable. In the meantime, the government will continue its practice of
apprising Defendants of any privilege assertions or waivers by the Assignee as to particular
documents in the government’s production as long as Holmes will similarly share with the
government any privilege assertions or waivers made by the Assignee in communications with
defense counsel. Please confirm your agreement.

        We await the additional information you have agreed to provide regarding Holmes’s
privilege claims. As always, please feel free to contact us by phone if you believe a call would
be helpful.

                                                            Very truly yours,

                                                            STEPHANIE HINDS
                                                            Attorney for the United States

                                                            /s/
                                                            JOHN C. BOSTIC
                                                            Assistant United States Attorney

       1
         Other than the May 16, 2017 and August 21, 2017 letters already in your possession,
the government is not aware of any additional correspondence from Theranos to the government
clawing back purportedly privileged or work-product protected documents.


                                                2
